
	
		III
		110th CONGRESS
		2d Session
		S. RES. 496
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Thune (for himself
			 and Mr. Johnson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 20, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the 60th anniversary of the
		  commencement of the carving of the Crazy Horse Memorial.
	
	
		Whereas sculptor Korczak Ziolkowski, who never received
			 any formal art training but nonetheless won 1st place for sculpture at the New
			 York World’s Fair in 1939, came to the Black Hills of South Dakota as an
			 assistant to Gutzon Borglum to help carve Mount Rushmore;
		Whereas Lakota Chief Henry Standing Bear contacted Korczak
			 Ziolkowski in 1939 to encourage him to create another mountain memorial, saying
			 in his letter of invitation: My fellow chiefs and I would like the white
			 man to know the red man has great heroes, too;
		Whereas Crazy Horse was remembered by his people as a
			 fierce warrior and visionary leader who was committed to preserving the
			 traditional Lakota way of life;
		Whereas Korczak Ziolkowski was inspired to honor the
			 culture, tradition, and living heritage of North American Indians, and thus
			 designed a metaphoric tribute to the spirit of Crazy Horse and his
			 people;
		Whereas Korczak Ziolkowski was dedicated as well to
			 helping his country preserve freedom, enlisted in the Army, and was wounded in
			 1944 at Omaha Beach;
		Whereas Korczak Ziolkowski returned to South Dakota after
			 World War II in order to find a suitable mountain to carve in order to honor
			 Crazy Horse and his people;
		Whereas Korczak Ziolkowski and Chief Standing Bear
			 dedicated the Crazy Horse Memorial on June 3, 1948;
		Whereas Korczak Ziolkowski worked until his death in 1982,
			 and his wife, Ruth, and their family have dedicated their lives to carving the
			 mountain and continuing the mission of the Crazy Horse Memorial;
		Whereas there is no way to predict when the mountain
			 carving will be completed, owing to the uncertainty of weather, the
			 availability of private funding, and the challenges of mountain
			 engineering;
		Whereas, when completed, the Crazy Horse mountain carving
			 will be the largest carving in the world, at 641 feet long by 563 feet
			 high;
		Whereas Korczak Ziolkowski’s parting words to his wife
			 were, You must work on the mountain—but go slowly so you do it
			 right;
		Whereas the Ziolkowski family and the Crazy Horse Memorial
			 Foundation have continued to do it right, have proceeded without government
			 financial support, and remain dedicated to making steady progress on the
			 Memorial’s humanitarian goals; and
		Whereas the Crazy Horse Memorial will celebrate the 60th
			 anniversary of the dedication of the mountain carving on June 3, 2008: Now,
			 therefore, be it
		
	
		That the Senate, on the 60th
			 anniversary of the commencement of the mountain carving of the Crazy Horse
			 Memorial, honors sculptor Korczak Ziolkowski, the Ziolkowski family, and the
			 Crazy Horse Memorial Foundation for their dedication to honoring the culture,
			 tradition, and living heritage of North American Indians and the spirit of
			 Crazy Horse and his people.
		
